                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

EMMIE MIMS,

        Plaintiff,
                                                  Case No. 17-cv-238-wmc
   v.

THE RODEWAY INN AND SUITES,
NAMED INSURER UNKNOWN UNTO
PLAINTIFF AT THIS TIME, JIGNESH
PATEL, AND ALL OTHER UNKNOWN
PARTIES UNKNOWN AT THIS TIME,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




                    /s/                                 3/20/2019
        Peter Oppeneer, Clerk of Court                     Date
